of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b01 ------------- genin-151001-08 number info release date uil --------------- ----------------------------------- ---------------------------- dear ----- -------- thank you for your e-mail dated date in which you ask whether an appraiser is a qualified_appraiser of donated property within the meaning of the internal_revenue_code if the appraiser after appraising the donated property brokers the sale of the donated property on behalf of the donee i hope the following general information is helpful sec_170 of the internal_revenue_code code addresses the term qualified_appraiser sec_1_170a-13 of the income_tax regulations lists categories of persons who cannot be qualified appraisers for example under sec_1 170a- c iv the following cannot be qualified appraisers for the appraised property the donor of the property a party to the transaction in which the donor acquired the property the donee of the property a person employed by related to or married to any of the above persons or any person who does a majority of his or her appraisals for any of the above persons under the code and regulations the mere fact that an appraiser of donated property subsequently acts as a broker of the donated property is not a disqualifier notice_2006_96 provides transitional guidance on the sec_170 definition of qualified_appraiser but does not address your question on date the internal_revenue_service published proposed_regulations that clarify the substantiation and reporting requirements for cash and noncash charitable_contribution deductions sec_1_170a-17 of the proposed_regulations lists genin-151001-08 qualified_appraiser exclusions disqualifiers this list is substantially_similar to the current regulations the proposed_regulations are not currently in effect because they have not yet been published as final regulations a hearing on the proposed_regulations was held on date after comments provided at that hearing are fully considered the regulations will be finalized if you have any questions please feel free to contact me at --------------------- or ----------- --------------at --------------------- sincerely karin g gross senior technician reviewer branch income_tax accounting
